Citation Nr: 0524626	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that her deceased spouse did not 
have qualifying service as a veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).

In this case, the element 1 notice requirement was not 
satisfied because no document of record informed the 
appellant about what information and evidence not of record 
is necessary to substantiate her claim.  More specifically, 
no indication was provided as to what VA considered to be 
"acceptable evidence" of qualifying military service, and 
no information was provided that a notarized form received 
from the Philippine Army was not adequate for purposes of 
showing qualifying service.  Accordingly, because this 
element 1 notice error is of the type that would have the 
natural effect of producing prejudice to the appellant from 
the notice error in terms of the fairness of the 
adjudication, and because the Secretary has not shown that 
there was clearly no prejudice, a remand is required.  See 
Pelea v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005). 

Accordingly, this case is REMANDED for the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, i.e., acceptable evidence of 
qualifying military service, as well as 
what evidence is considered inadequate for 
purposes of showing qualifying service; 
(2) the information and evidence that VA 
will seek to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  
A copy of this notification must be 
associated with the claims folder.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish her a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

